IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                   DIVISION ONE
                      Respondent,
                                                   No. 80419-7-I
               v.
                                                   UNPUBLISHED OPINION
 YEVGENIY PAVLOVICH LANOVENKO,

                      Appellant.


       DWYER, J. — Yevgeniy Lanovenko appeals from the judgment entered on

a jury’s verdict finding him guilty of felony driving under the influence. He

contends that an inexact jury instruction denied him due process, and that the

exclusion of evidence of a specific equipment recall denied him the opportunity to

present a defense. We affirm.

                                          I

       Early in the morning of November 18, 2018, Bellevue Police officers

responding to a report of a drunk driver discovered Yevgeniy Lanovenko in the

driver’s seat of his parked truck. Lanovenko’s eyes appeared watery, his pupils

were dilated, and he smelled of alcohol. A woman in the passenger seat was

holding a carton of wine. Officer Melia Thompson asked Lanovenko if he had

been drinking and he stated that he had not. Lanovenko then declined to take
No. 80419-7-I/2


field sobriety tests. Officer Thompson arrested Lanovenko, and subsequently

obtained a warrant for a blood draw.

        At 6:45 that morning, at Overlake Medical Center, Lanovenko’s blood was

drawn and placed into collection vials, certified by B.D. Diagnostics. The

resulting test indicated that Lanovenko’s blood alcohol content was .23 grams

per 100 milliliters. Lanovenko was initially charged with felony DUI 1 and violation

of an ignition interlock restriction. 2 Lanovenko was charged with felony DUI

under the “affected by” clause set forth in RCW 46.61.502(1)(c):

        [T]he defendant YEVGENIY PAVLOVICH LANOVENKO in King
        County, Washington, on or about November 18, 2018, drove a
        vehicle within this state while under the influence of or affected by

                 (1) A person is guilty of driving while under the influence of intoxicating
      liquor, marijuana, or any drug if the person drives a vehicle within this state:
                 (a) And the person has, within two hours after driving, an alcohol
      concentration of 0.08 or higher as shown by analysis of the person’s breath or
      blood made under RCW 46.61.506; or
                 (b) The person has, within two hours after driving, a THC concentration
      of 5.00 or higher as shown by analysis of the person’s blood made under RCW
      46.61.506; or
                 (c) While the person is under the influence of or affected by intoxicating
      liquor, marijuana, or any drug; or
                 (d) While the person is under the combined influence of or affected by
      intoxicating liquor, marijuana, and any drug.
                 ....
                 (6) It is a class B felony punishable under chapter 9.94A RCW, or
      chapter 13.40 RCW if the person is a juvenile, if:
                 (a) The person has three or more prior offenses within ten years as
      defined in RCW 46.61.5055; or
                 (b) The person has ever previously been convicted of:
                 (i) Vehicular homicide while under the influence of intoxicating liquor or
      any drug, RCW 46.61.520(1)(a);
                 (ii) Vehicular assault while under the influence of intoxicating liquor or
      any drug, RCW 46.61.522(1)(b);
                 (iii) An out-of-state offense comparable to the offense specified in (b)(i)
      or (ii) of this subsection; or
                 (iv) A violation of this subsection (6) or RCW 46.61.504(6).
RCW 46.61.502.
                 2 (2) It is a gross misdemeanor for a person with [an ignition interlock

      restriction] notation on his or her driving record to operate a motor vehicle that is
      not so equipped, unless the notation resulted from a restriction imposed as a
      condition of release and the restriction has been released by the court prior to
      driving.
RCW 46.20.740.


                                                      2
No. 80419-7-I/3


        intoxicating liquor or any drug; having at least three prior offenses
        within ten years of the arrest for the current offense, as defined
        under RCW 46.61.5055(14).

        The charges were subsequently amended, and Lanovenko was instead

charged with felony DUI under the “per se” clause set forth in 46.61.502(1)(a):

        [T]he defendant Yevgeniy Pavlovich Lanovenko in King County,
        Washington, on or about November 18, 2018, drove a vehicle
        within this state and while driving had an amount of alcohol in
        his/her body sufficient to cause a measurement of his/her blood to
        register 0.08 percent or more by weight of alcohol within two hours
        after driving, as shown by analysis of the person's blood; having at
        least three prior offenses within ten years of the arrest for the
        current offense, as defined under RCW 46.61.5055(14).

        The amended information set forth an additional allegation that

Lanovenko’s blood alcohol concentration was .15 percent or more by weight,

within two hours of driving. The amended information also charged Lanovenko

with violation of an ignition interlock restriction and reckless driving. 3 Later, the

count charging a violation of an ignition interlock restriction was severed for trial.

        Prior to trial, Lanovenko sought to introduce evidence of a recent recall of

test vials produced by B.D. Diagnostics. The vials in which Lanovenko’s blood

was collected and tested were not recalled. The trial court ruled that Lanovenko

could cross-examine witnesses with regard to general problems with laboratory

procedures, including equipment recalls, but that the defense could not inquire

about the specific vial recall referenced in the defense request.




      3 Any person who drives any vehicle in willful or wanton disregard for the safety

      of persons or property is guilty of reckless driving.
RCW 46.61.500(1).




                                                   3
No. 80419-7-I/4


        At trial, the prosecutor argued that Lanovenko was guilty of DUI under

both the “affected by” and “per se” alternatives. The to-convict jury instruction

allowed the jury to convict Lanovenko under either alternative. 4

        The jury convicted Lanovenko of felony driving under the influence and

reckless driving and made a finding that Lanovenko’s blood alcohol content was

.15 percent or more within two hours of driving. Lanovenko appeals.

                                                 II

        Lanovenko contends that he was denied due process because the to-

convict jury instruction included an uncharged alternative means of committing

driving under the influence. The State concedes the error but avers that it was

harmless. We accept and agree with the State’s concession and further agree

that the error was harmless.




4 The jury was instructed:
                   To convict the defendant of the crime of driving under the influence as
        charged in Count One, each of the following three elements of the crime must be
        proved beyond a reasonable doubt:
                   (1) That on or about November 18, 2018 , the defendant drove a motor
        vehicle in the State of Washington;
                   (2) That the defendant, at the time of driving a motor vehicle,
                         (a) was under the influence of or affected by intoxicating
                liquor; or
                         (b) had sufficient alcohol in his or her body to have an
                alcohol concentration of 0.08 or higher within two hours after driving
                as shown by an accurate and reliable test of the defendant’s blood;
                and
                (3) That the defendant had three or more prior offenses within ten years.
        If you find from the evidence that elements (1), (3) and any of the alternative
        elements (2) (a) or (2) (b) have been proved beyond a reasonable doubt, then it
        will be your duty to return a verdict of guilty as to Count One. To return a verdict
        of guilty, the jury need not be unanimous as to which of alternatives (2) (a) or (2)
        (b) has been proved beyond a reasonable doubt, as long as each juror finds that
        at least one alternative in paragraph (2) has been proved beyond a reasonable
        doubt.
Jury Instruction 11.


                                                      4
No. 80419-7-I/5


       The State is required to inform a defendant of the nature and cause of the

accusation of a criminal charge. U.S. CONST. amend. VI; CONST. art. I, § 22

(amend. 10); In re Pers. Restraint of Brockie, 178 Wn.2d 532, 536, 309 P.3d 498

(2013). Accordingly, instructing the jury on uncharged alternatives constitutes a

manifest error affecting a constitutional right that we will address for the first time

on appeal. State v. Sanchez, 14 Wn. App. 2d 261, 267, 471 P.3d 910 (2020).

       “‘When a statute sets forth alternative[s] . . . by which a crime can be

committed, the charging document may charge none, one, or all of the

alternatives, provided the alternatives charged are not repugnant to one

another.’” State v. Chino, 117 Wn. App. 531, 539, 72 P.3d 256 (2003)

(quoting State v. Williamson, 84 Wn. App. 37, 42, 924 P.2d 960 (1996)).

However, when the information charges only one of the alternatives, the trial

court errs by instructing the jury that it may consider other ways or means by

which the crime could have been committed, regardless of the range of evidence

admitted at trial. State v. Bray, 52 Wn. App. 30, 34, 756 P.2d 1332 (1988).

       “An erroneous instruction given on behalf of the party in whose favor the

verdict was returned is presumed prejudicial unless it affirmatively appears that

the error was harmless.” Bray, 52 Wn. App. at 34-35. Such an instruction may

be deemed harmless when other instructions clearly and specifically limited the

crime to the charged alternative. State v. Brewczynski, 173 Wn. App 541, 549,

294 P.3d 825 (2013) (citing State v. Severns, 13 Wn.2d 542, 549, 125 P.2d 659

(1942)). Thus, when the jury returns a special verdict that indicates that a

defendant was necessarily convicted on the charged alternative, the instructional




                                              5
No. 80419-7-I/6


error is harmless. See State v. Nicholas, 55 Wn. App. 261, 273, 776 P.2d 1385

(1989).

       Here, the to-convict instruction wrongly submitted to the jury both the

“affected by” and “per se” alternative means of committing driving under the

influence. By doing so, the trial court erred. However, the jury also returned a

special verdict that Lanovenko had a blood alcohol concentration of .15 or more

within two hours of driving as shown by an accurate and reliable test of

Lanovenko’s blood. The jury was instructed that the State was required to prove

this fact beyond a reasonable doubt. The jury could not have unanimously

determined that Lanovenko’s blood alcohol concentration was .15 or more if any

juror was not convinced beyond a reasonable doubt that Lanovenko’s blood

alcohol concentration was at least .08. In light of this, there is no possibility that

the jury impermissibly convicted Lanovenko on the basis of the “affected by”

alternative wrongly set forth in the to-convict instruction. Thus, the error was

harmless.

       Lanovenko asserts that our opinion in Brewczynski, 173 Wn. App. at 550,

compels a different result. Not so. Brewczynski was charged with burglary in the

first degree. A person commits burglary in the first degree when he or she enters

or remains unlawfully in a building with intent to commit a crime against a person

or property therein and while entering, remaining, or leaving the building, he or

she (a) is armed with a deadly weapon, or (b) assaults any person. RCW

9A.52.020(1). Brewczynski was charged by reference to the means set forth in

RCW 9A.52.020(1)(a): armed with a deadly weapon. Brewczynski, 173 Wn. App.




                                              6
No. 80419-7-I/7


at 548-49. At trial, the jury was erroneously instructed on both alternatives: that

to convict, it was required to find beyond a reasonable doubt that the defendant

either was armed with a deadly weapon or assaulted a person. Brewczynski,

173 Wn. App. at 548-49. No other instruction limited the jury’s consideration to

the charged alternative. Brewczynski, 173 Wn. App. at 549. 5 Accordingly, it was

possible that the jury convicted Brewczynski on the uncharged alternative instead

of the charged alternative.

        There is no such lack of clarity in the determinations of Lanovenko’s jury.

Here, the special verdict finding eliminates such a possibility.

        Because there is no possibility that Lanovenko was convicted on the

uncharged alternative instead of the charged alternative, the erroneous to-convict

instruction was harmless.

                                               III

        Lanovenko next avers that the trial court violated his constitutional right to

present a defense by excluding evidence that the manufacturer of the vials used

to collect his blood—B.D. Diagnostics—had earlier recalled a batch of vials that

did not contain the correct amount of anticoagulant and enzyme inhibitor. We

disagree.

        Our Supreme Court has explained that a contention that an evidentiary

ruling violated a defendant’s constitutional right to present a defense is reviewed

pursuant to a two-step process. State v. Arndt, 194 Wn.2d 784, 797-98, 453


        5 Although the jury found by special verdict that Brewczynski was armed with a firearm

during his commission of another count—premeditated first degree murder with aggravating
circumstances—no such finding was made as to the count of burglary in the first degree.
Brewczynski, 173 Wn. App. at 547.


                                                     7
No. 80419-7-I/8


P.3d 696 (2019). First, we review the challenged evidentiary rulings under an

abuse of discretion standard. Then, if necessary, we review de novo whether

such rulings violate a defendant’s constitutional right to present a

defense. See Arndt, 194 Wn.2d at 797-812.

                                           A

       Lanovenko asserts that the trial court abused its discretion by excluding

evidence of the B.D. Diagnostics vial recall. He contends that the evidence was

relevant to his challenge of the reliability of the certification used to establish the

reliability of the test of his blood for blood alcohol content. We find no error.

       A trial court abuses its discretion when its decision is manifestly

unreasonable or based on untenable grounds. State v. Salgado-Mendoza, 189

Wn.2d 420, 427, 403 P.3d 45 (2017).

       ER 402 provides that evidence that is not relevant is not admissible.

Relevant evidence is defined in ER 401 as evidence having any tendency to

make the existence of any fact that is of consequence to the determination of the

action more probable or less probable than it would be without the evidence.

“Although relevant, evidence may be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice, confusion of the

issues, or misleading the jury, or by considerations of undue delay, waste of time,

or needless presentation of cumulative evidence.” ER 403; see State v. Rice, 48

Wn. App. 7, 13, 737 P.2d 726 (1987) (trial court did not abuse discretion by

excluding minimally probative evidence that was likely to confuse jurors).




                                               8
No. 80419-7-I/9


       Defense counsel sought to create an inference that, because the recalled

vials that did not have the correct amount of anticoagulant and enzyme inhibitor

had been, nonetheless, certified as if they had contained the correct amounts,

the certification used to show that the vials that were used to collect and test

Lanovenko’s blood actually contained the correct amounts of anticoagulant and

enzyme inhibitor was not credible. The trial court determined that evidence of

the recall was not relevant because the vials used in this case were not subject

to the recall and there was no evidence that they were subject to the same

deficiencies as the vials that were recalled. Furthermore, the court determined

that such evidence was likely to confuse the jury and any slight relevance was

outweighed by the risk of confusion. The trial court explained:

       [I]t’s just taking the jury down a rabbit hole to talk about a specific
       problem they have with a lot of vials that is not involved in this case.
       So, you know, you can talk about the issue in general, but not the
       specific problem that was in this particular lot that is not at issue in
       this case.

       The trial court later elaborated:

       If you want -- certainly, [defense counsel], I would have allowed
       you, if you wanted to, to talk about do you sometimes experience
       recalls of equipment, or of supplies, or something, you know, things
       in general. But this particular recall, since it dealt with a different
       batch than the batch of tubes we’re dealing with, did not directly
       apply to the -- to what was involved there.

       By contrast, evidence concerning the vials used to test Lanovenko’s blood

was admitted. The toxicologist testified that without the correct amount of the

anticoagulant, the blood in the tube would clot. On cross-examination, the

toxicologist confirmed that the blood that she tested had not clotted.




                                             9
No. 80419-7-I/10


       The trial court’s determination that evidence of the specific vial recall was

not admissible because it was of no or little relevance, and was likely to confuse

the jury, is a reasonable application of ER 401, ER 402, and ER 403. Because

the trial court’s conclusion was not manifestly unreasonable, there was no abuse

of discretion.

                                          B

       Because we have determined that the trial court’s exclusion of the vial

recall evidence was not an abuse of discretion, we proceed to whether the ruling

violated Lanovenko’s constitutional right to present a defense.

       “The right of an accused in a criminal trial to due process is, in essence,

the right to a fair opportunity to defend against the State’s

accusations.” Chambers v. Mississippi, 410 U.S. 284, 294, 93 S. Ct. 1038, 35 L.

Ed. 2d 297 (1973). “A defendant’s right to an opportunity to be heard in his

defense, including the rights to examine witnesses against him and to offer

testimony, is basic in our system of jurisprudence.” State v. Jones, 168 Wn.2d

713, 720, 230 P.3d 576 (2010) (citing Chambers, 410 U.S. at 294). However,

defendants have “no constitutional right to present irrelevant evidence.” Jones,

168 Wn.2d at 720.

       When determining whether the right to present a defense has been

violated, “the State’s interest in excluding evidence must be balanced against the

defendant’s need for the information sought to be admitted.” Arndt, 194 Wn.2d at

812. It would violate a defendant’s right to present a defense to bar the

admission of evidence that, “if excluded, would deprive defendants of the ability




                                              10
No. 80419-7-I/11


to testify to their versions of the incident.” Jones, 168 Wn.2d at 721. However, a

trial court may bar the admission of evidence that, if excluded, would not

completely bar a defendant from offering relevant evidence that would enable the

defendant to present the defense theory of the case to the jury. See Arndt, 194

Wn.2d at 813-84 (concluding that Arndt’s right to present a defense was not

violated in a murder and arson case when only some of her proffered evidence

was excluded and she was able to argue her defense theory to the jury).

       Here, Lanovenko contends that evidence of the vial recall was necessary

to challenge the credibility of the blood test presented in this case. However,

Lanovenko was permitted to, and did, argue his theory that the testing process

was unreliable. In support of this theory, Lanovenko was allowed to argue that

the testing process was unreliable because (1) the Washington State Patrol has

had equipment recalled before, (2) there was less blood collected in one vial than

there should have been, (3) that without the appropriate enzyme inhibitor,

ethanol would continue to grow in the sample and such a result would not be

obvious to the toxicologist, and (4) that the vials were not correctly sealed

according to standard procedures.

       Evidence of a specific prior recall of vials that did not involve the vials at

issue in this case was, therefore, not required for Lanovenko to argue that the

process used to test his blood alcohol content was not reliable. See Arndt, 194

Wn.2d at 813-14 (concluding that there was no violation of Arndt’s right to

present a defense because Arndt was able to advance her defense theory




                                              11
No. 80419-7-I/12


through the presentation of some, though not all, of her proposed supporting

evidence).

       Because Lanovenko was allowed to proffer sufficient evidence to argue

his defense theory to the jury, his right to present a defense was not violated.

       Affirmed.




WE CONCUR:




                                            12